 


114 HRES 50 EH: Calling for the release of Ukrainian fighter pilot Nadiya Savchenko, who was captured by pro-Russian forces in Eastern Ukraine and has been held illegally in a Russian prison since July 2014.
U.S. House of Representatives
2015-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 50 
In the House of Representatives, U. S., 
 
September 22, 2015 
 
RESOLUTION 
Calling for the release of Ukrainian fighter pilot Nadiya Savchenko, who was captured by pro-Russian forces in Eastern Ukraine and has been held illegally in a Russian prison since July 2014. 
 
 
Whereas the trial of Nadiya Savchenko is scheduled to begin in Russia on September 22, 2015; Whereas Nadiya Savchenko is the first-ever female fighter pilot in Ukraine’s Armed Forces and is an Iraqi war veteran;
Whereas in the ongoing conflict in Eastern Ukraine, Savchenko volunteered her services to the Ukrainian Aidar battalion;  Whereas Savchenko was elected in absentia from the Batkivshchyna Party to Ukraine’s Parliament in October 2014, and appointed to the Parliamentary Assembly of the Council of Europe (PACE) as a representative from Ukraine; 
Whereas as a member of the Armed Forces of Ukraine, Savchenko was conducting operations in eastern Ukraine against pro-Russian forces in the summer of 2014 when she was captured and taken into captivity;  Whereas Savchenko was captured and illegally transferred to the Russian Federation to stand trial on unsubstantiated charges of murder, attempted murder, and illegally entering Russian territory among other allegations;
Whereas while being kept in Russian custody since July 2014, Savchenko’s hearing and trial dates have been repeatedly delayed; Whereas in protest of her illegal detention, Savchenko conducted a hunger strike lasting over 80 days;
Whereas her courage and determination have inspired people across the globe; Whereas the Minsk Protocol of September 2014, signed by Ukraine and the Russian Federation, calls for the immediate release of all hostages and illegally held persons;
Whereas appeals have been made to the United Nations Human Rights Council and the International Red Cross to secure Savchenko's release; Whereas the international community including representatives of the Parliamentary Assembly of the Council of Europe (PACE) and of the United States have urged her immediate release;
Whereas on January 26, 2015, the opening day of the Parliamentary Assembly, a broad range of individuals and organizations in the United States and Europe dedicated to promoting human rights embarked on a public campaign to bring attention to Savchenko’s plight and demanded her immediate release; Whereas on February 12, 2015, the United States Senate passed S. Res. 52 by unanimous consent, a Resolution calling for Savchenko’s release; 
Whereas on April 22, 2015, the Verkhovna Rada of Ukraine voted unanimously to pass a resolution On the imposing of sanctions on persons responsible for the illegal imprisonment in the Russian Federation of Nadiya Savchenko, which included the names of 35 individuals believed to be responsible for Nadiya Savchenko’s illegal imprisonment; and Whereas the Government of the United States and its people express concern about the continued illegal imprisonment of Nadiya Savchenko: Now, therefore, be it  
 
That the House of Representatives— (1)condemns the Government of the Russian Federation for its illegal imprisonment of Nadiya Savchenko; 
(2)calls on the Government of the Russian Federation to immediately release Nadiya Savchenko;  (3)calls on the United States, its European allies, and the international community to aggressively support efforts to release Nadiya Savchenko and other illegally detained persons;
(4)reiterates that it is the policy of the United States not to recognize the de jure or de facto sovereignty of the Russian Federation over any part of Ukraine, its airspace, or its territorial waters; (5)calls upon the United States to impose targeted sanctions against persons responsible for the kidnapping, arrest, and imprisonment of Nadiya Savchenko and other illegally detained persons; and
(6)expresses solidarity with the Ukrainian people.  Karen L. Haas,Clerk. 